EXHIBIT 10.8

 

CONFIDENTIAL TREATMENT REQUESTED

 

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AGREEMENT

FOR SERVICES

 

This agreement for services (“Agreement”) is made by and between Loop
Industries, Inc. (“Service Provider”), and Drinkfinity usa, Inc. (“Drinkfinity”
or “Buyer”), for itself and on behalf of its affiliates, divisions and
subsidiaries (“Affiliates”). Drinkfinity and Service Provider may each be
referred to individually as a “Party” or collectively as the “Parties”
hereunder.

 

1. TERM.

 

The term of this Agreement will commence as of January 1, 2017 (the “Effective
Date”) and will continue through December 31, 2017 (the “Term”). In the event
that the Term of this Agreement expires and there exists an outstanding executed
SOW, then the provisions hereunder will continue to apply to such SOW through
its expiration.

 

2. SCOPE OF WORK.

 

Service Provider will perform such services (“Services”) for Buyer in accordance
with the requirements and specifications set forth in individual Statements of
Work (each an “SOW”), as further set out in Exhibit 1 hereto or as otherwise to
be mutually agreed between Service Provider and the Buyer, which SOW will be
signed by both the Buyer and Service Provider and at a minimum include a
detailed description of the Services to be performed and any deliverables to be
produced (“Deliverables”), the schedule for completion of the foregoing,
applicable charges, and such additional information as the Parties agree.

 

Service Provider may not subcontract any of its responsibilities hereunder to a
third party without the prior written consent of Buyer.

 

3. ACCEPTANCE.

 

Each Deliverable will be subject to acceptance by Buyer (“Acceptance”) in
accordance with procedures set forth in this Section 3. Unless otherwise agreed
to in writing by the Parties, Acceptance will be based on Buyer’s determination
that the Deliverables perform and provide functionality in accordance with the
applicable SOW, or if the SOW fails to provide standards for any particular
functionality, Buyer’s reasonable satisfaction. If any Deliverables are not
acceptable, Buyer will notify Service Provider specifying its reasons in
reasonable detail and Service Provider will, at no additional cost, promptly
conform the Deliverables to the SOW or Buyer’s reasonable satisfaction, as
applicable. If within fifteen (15) business days of written notification by
Buyer, any Deliverables are still not acceptable, Buyer may, at its option: (i)
terminate the applicable SOW, in whole or part, and receive a prompt refund of
all fees for the portion of the SOW so terminated and any other Deliverables
that are unusable as a result of such rejection; or (ii) without prejudice to
Buyer’s right to implement (i) above, extend the time for Service Provider to
correct the affected Deliverables. When any Deliverables are acceptable to
Buyer, Buyer will notify Service Provider in writing of its Acceptance;
provided, however, that if Buyer does not provide notice of acceptance or
rejection specifying in detail how the Deliverables fail to conform to Buyer’s
expectations within fifteen (15) business days, the Deliverables will be deemed
accepted. Acceptance shall not affect any Buyer’s right with respect to Service
Provider’s warranties hereunder.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 1 of 9


   



  

4. PAYMENT TERMS.

 

Payment terms will be net sixty (60) days from the date the invoice is received
by Buyer.

 

If the payment due date falls on a Saturday, Sunday or holiday, the payment due
date will be the next business day following such Saturday, Sunday or holiday.
Payment will be deemed made (i) if by electronic funds transfer (“EFT”), upon
confirmation by Drinkfinity Financial Shared Services that such EFT has been
sent to Service Provider, or (ii) if by check, on the date that such check is
postmarked.

 

Buyer will have the right to refuse payment with respect to any invoice that
Buyer reasonably disputes until such dispute is resolved.

 

5. BILLING, FEES and EXPENSES.

 

The fees and expenses for Services shall be as specified in the applicable SOW.

 

Buyer will reimburse Service Provider for reasonable, documented out-of-pocket
expenses, including transportation, lodging, and meals, incurred by Service
Provider in the performance of the Services and pre-approved in writing by
Buyer. Service Provider will use commercially reasonable efforts to book all
Drinkfinity-related travel, if any, through Buyer’s preferred travel vendor and
use all Buyer’s airfares and hotel and car rental rates. Buyer reserves the
right to set a per diem limit on travel-related expenses to be incurred in the
performance of the Services. If travel or other activities are also on behalf of
Service Provider’s other clients or prospective clients, Buyer will be billed
for its share only. Entertainment by or on behalf of Service Provider will be at
no cost to Buyer.

 

When requested by Buyer, Service Provider will promptly provide receipts or
other documentation in line item detail (e.g., description, rate, quantity) for
single out-of-pocket expenses equal to or greater than $100 to substantiate the
expense. In addition, unless expressly waived by Buyer in writing for specific
out-of-pocket expenses, any single out-of-pocket expense must be approved by
Buyer prior to being incurred. All out-of-pocket expenses will be invoiced at
Service Provider’s cost, free of mark-ups or commissions. Buyer will have the
right to refuse payment with respect to the portion of any invoice that fails to
comply with the requirements contained in this Section 5 or that Buyer
reasonably disputes, until such invoice is put into compliance or the dispute is
resolved.

 

6. INTENTIONALLY OMMITTED.

 

7. INTENTIONALLY OMMITTED.

 

8. WARRANTIES.

 

Service Provider represents and warrants to Buyer that:

 



 

(i) it possesses authority to execute, deliver, and perform this Agreement;

 

(ii) execution, delivery and performance of this Agreement by Service Provider
will not: (1) violate any applicable law, rule or regulation; (2) violate any of
Service Provider’s agreements with, or rights of, third parties; or (3) infringe
any patent, published patent application, copyright, trademark, service mark,
trade secret or other intellectual property right of any third party
(collectively, “Intellectual Property Rights”);

 

(iii) all Services will be performed by Service Provider and Service Provider’s
employees who are experienced and sufficiently skilled to perform Service
Provider’s responsibilities hereunder, in accordance with industry standards,
and Service Provider will remove any personnel if so requested by Buyer, and

 

(iv) all Services will (1) conform in all respects to the specifications of
Buyer, (2) be merchantable and fit for the purpose for which they are intended,
and (3) free from defects in materials and workmanship.



 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 2 of 9


   



 

9. INDEPENDENT CONTRACTOR.

 

Service Provider is an independent contractor and nothing will constitute
Service Provider or its employees or agents as an agent or representative of
Buyer for any purpose, and no representative or employee of Service Provider
will be considered as having employee status with Buyer.

 

10. INTENTIONALLY OMITTED.

 

11. INDEMNIFICATION.

 

Service Provider will defend, indemnify and hold harmless Buyer, its affiliates
and successors, assigns, officers, directors and employees (collectively,
“Indemnitees”) from and against any and all claims, actions, damage, loss,
liability, costs and expenses of any kind (including reasonable attorneys’ fees)
(collectively, “Loss”) (i) for any actual or alleged infringement of a third
party’s Intellectual Property Rights based on any products, deliverables,
materials or any services furnished under this Agreement, (ii) arising from
breaches of confidentiality or any breach of any term or condition of this
Agreement, and (iii) incurred by or asserted against Indemnitees and arising
from the acts or omissions of Service Provider’s officers, employees, agents or
representatives. Service Provider will give Buyer prompt written notice of any
threat, warning, or notice of any such claim or action which could have an
adverse impact on the use or possession of such deliverables, materials, or
services by Buyer. Service Provider will have the right to conduct the defense
of any such claim or action and, consistent with Buyer’s rights hereunder, all
related settlement negotiations; provided, however, Buyer is allowed to
participate in such defense or negotiations to protect its respective interests.
Any proposed settlement will be subject to the prior written approval of Buyer.

 

12. CONFIDENTIALITY.

 

Service Provider will preserve as strictly confidential all information related
to the business of Buyer, its affiliates, its suppliers, and any other third
party with whom Buyer does business that may be obtained by Service Provider
(“Confidential Information”). The existence and terms of this Agreement
constitutes Confidential Information under this Agreement. Service Provider will
not disclose Confidential Information to any third party unless authorized by
Buyer in writing and will limit access to Confidential Information to Service
Provider’s employees who “need to know” for purposes of performing this
Agreement, provided such employees are bound in writing to non-disclosure
restrictions at least as stringent as those restrictions contained herein.
Service Provider will use Confidential Information solely for the purpose of
carrying out its obligations under this Agreement,

 

Confidential Information will not include information that is:

 



 

(a) previously known to Service Provider, free from any obligation to keep it
confidential,

 

(b) publicly disclosed by Buyer,

 

(c) independently developed by Service Provider without any access to
Confidential Information, or

 

(d) rightfully obtained from a third party not bound by any obligation of
confidentiality.



 

Service Provider may disclose Confidential Information if required to do so
pursuant to applicable law or judicial process; provided that Service Provider
previously notifies Buyer in writing so that Buyer may seek to limit such
disclosure. Upon termination of this Agreement for any reason or otherwise upon
request of Buyer, Service Provider will return or destroy all Confidential
Information in its possession or control.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 3 of 9


   



 

13. RECORD RETENTION/RIGHT TO AUDIT AND INSPECT.

 

Service Provider will, at its sole cost and expense, maintain complete and
accurate books and records covering all activities and transactions relating to
this Agreement and will keep such records for a period of not less than three
(3) years following termination of this Agreement for any reason. For the Term
and for a period of three (3) years following termination for any reason,
representatives from the audit division of Drinkfinity’s duly authorized,
independent certified public accounting firm or the internal audit department of
Drinkfinity (“Auditors”) will have the right, upon reasonable prior notice,
during normal business hours, after having discussed with Service Provider the
intended scope of the audit, to examine and copy, without charge to Buyer, such
books and records, and all other documents and materials in the possession or
under the control of Service Provider, with respect to the subject matter and
terms of this Agreement that, in the reasonable judgment of Drinkfinity, have a
bearing on or pertain to matters, rights, duties or obligations covered by this
Agreement. Auditors will have access to inspect Service Provider’s facilities,
will be permitted by Service Provider to interview current or former employees
of Service Provider with respect to matters pertinent to Service Provider’s
performance of this Agreement, will have access to all necessary records, and
will be furnished, without charge, adequate and appropriate workspace in order
to perform the examinations provided for under this Section 13.

 

14. INTELLECTUAL PROPERTY

 

The Service Provider shall remain the exclusive owner of all Deliverables and
all discoveries, inventions, work, creations or know-how arising from, based on
or derived from the performance of the Services by the Service Provider and any
and all intellectual property rights (including, without limitation, any
copyright, trade-marks or patents) therein. Each Party shall remain the owner of
any pre-existing intellectual property rights belonging to such Party.

 

15. PUBLICITY.

 

Unless otherwise contemplated in a SOW, the Service Provider will not use or
distribute the name or marks, refer to, or identify Buyer or its affiliates in
publicity releases, interviews, promotional or marketing materials,
announcements, customer listings, testimonials, or advertising without first
receiving prior written consent from Buyer, except that Service Provider may in
non-public meetings identify Buyer as a client of Service Provider.

 

16. INSURANCE.

 

Service Provider will obtain and maintain and keep in full force and effect, at
Service Provider’s expense, the following forms of insurance with the minimum
limits of insurance stated below for the benefit of Buyer:

 



Form of Insurance

Minimum Limits of Insurance

(i) Disability

As required by law

(ii) Unemployment

As required by law

(iii) (1) Workers Compensation and

(2) Employers Liability

Statutory

$1,000,000 per occurrence (BI/disease)

(iv) Professional Liability. Such insurance should be endorsed to cover Services
provided by subcontractors if any.

$5,000,000 per occurrence and aggregate

(v) Commercial General Liability on an occurrence basis, including premises
operations, products and completed operations, contractual liability, and
personal and advertising injury coverages, naming Buyer as an additional insured
by endorsement to the policy.

$1,000,000 per occurrence and aggregate

(vi) Commercial Automobile Liability covering all leased, owned and non-owned
vehicles and naming Buyer as an additional insured by endorsement to the policy.

$1,000,000 per occurrence combined single limit for bodily injury and property
damage liability

(vii) Umbrella Liability on a follow form basis

$5,000,000 per occurrence and aggregate excess of the Commercial General
Liability and Commercial Automobile Liability Insurance



 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 4 of 9


   



 

All insurance coverage required herein will provide primary coverage for all
losses and damages caused by the perils or causes of loss covered thereby.
Service Provider will have included in each of the insurance policies required
herein a waiver of the insurer’s rights of subrogation against Buyer.

 

Each insurance policy will be maintained with an insurer having a rating of at
least an “A-” in the most currently available Best’s Insurance Reports and will
provide for at least thirty (30) days’ prior written notice to Drinkfinity in
the event of any modification or cancellation. Service Provider will furnish
Buyers with certificates of insurance in satisfactory form, evidencing its
compliance with these provisions.

 

17. FORCE MAJEURE.

 

Neither Service Provider nor Buyer will be liable to the other for any delay or
failure to perform its respective obligations hereunder if caused by an event of
natural disaster, casualty, acts of God, riots, terrorism, governmental acts or
such other event of similar nature that is beyond the reasonable control of the
entity seeking to rely on this Section 16 to excuse its delay or failure;
provided, however, that Service Provider or Buyer not have contributed in any
way to such event. Service Provider will maintain commercially reasonable
disaster recovery measures to prevent or cure the delay or failure. If the delay
or failure continues beyond ten (10) calendar days, Drinkfinity may terminate
this Agreement in whole or in part with no further liability, and will receive a
pro-rata refund of any prepaid amounts remaining unearned as of the time of
termination.

 

18. COMPLIANCE WITH LAWS.

 

Service Provider will comply with all applicable law and regulations. Without
limiting the generality of the foregoing, Service Provider agrees that neither
it, nor anyone acting on its behalf, will violate any anti-bribery laws
applicable to Service Provider, either directly or in connection with its
performance under this Agreement. Service Provider is responsible for obtaining
any permits, licenses or governmental approval, or authorizations required for
delivery of the goods and performance and completion of the Services as
contemplated hereunder.

 

19. GOVERNING LAW/VENUE.

 

This Agreement will be governed by and construed under the laws of the State of
New York excluding its conflict of laws rules. Service Provider and Drinkfinity
irrevocably submit to the exclusive jurisdiction of the courts of the State of
New York and the United States District Court located in the borough of
Manhattan, New York, New York, and the appellate courts thereof.

 

20. DEFAULT/ TERMINATION.

 

Drinkfinity may terminate this Agreement by providing written notice of
termination to Service Provider under the following circumstances:

 



 

(i) in the event Service Provider fails to cure a breach within fifteen (15)
business days after Drinkfinity or the affected Buyer provides written notice of
such breach;

 

(ii) immediately upon the voluntary or involuntary bankruptcy or insolvency of
Service Provider, or if Service Provider generally fails to make, pay, and
perform its obligations to Drinkfinity or the affected Buyer as such
responsibilities become due; or

 

(iii) at any time for any or no reason upon thirty (30) days’ written notice.



  

Upon termination, Drinkfinity will be entitled to a refund of (or will be
entitled to withhold to the extent not yet paid) any consideration relating to
any period or service subsequent to the effective date of termination. Buyer
will be responsible for any non-cancelable third party expenses incurred by
Service Provider prior to the date of termination provided that such expenses
are otherwise reimbursable in accordance with the terms of this Agreement.
Service Provider will transfer all Work and related materials to Drinkfinity or
the affected Buyer and take any other requested actions for Drinkfinity or the
affected Buyer to further vest title to such materials.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 5 of 9


   



 

21. INTENTIONALLY OMITTED.

 

22. SUPPLIER CODE OF CONDUCT.

 

At all times, this Agreement will be subject to, and Service Provider will
adhere to, the Supplier Code of Conduct of Buyer’s parent company, as amended
from time to time and available at: www.pepsico.com/SupplierCodeofConduct.

 

23. NOTICES.

 

All notices relating to this Agreement will be in writing and delivered
personally, by overnight delivery service or first class prepaid mail with
return receipt requested to the parties at the addresses set forth below

 

To Service Provider: 480 Fernand Poitras, Terrebonne, Québec, Canada, J6Y 1W1

 

To Buyer: 700 Anderson Hill Road, Purchase, New York, 10577, Attention: Vice
President, Drinkfinity.

 

With copies to: Drinkfinity’s Chief Counsel, Global Beverages, at 700 Anderson
Hill Road, Purchase, New York, 10577.

 

24. MISCELLANEOUS.

 

 

· This Agreement (including all Exhibits and attachments hereto) is the entire
agreement and supersedes all previous and contemporaneous communications,
presentations, proposals, or agreements between them regarding the subject
matter hereof.

 

 

 

 

· No modification, amendment, supplement to, or waiver of this Agreement or any
of its provisions will be binding upon the parties hereto unless made in writing
and duly signed by both Service Provider and Drinkfinity.

 

 

 

 

· Service Provider will not assign, transfer or subcontract this Agreement or
the performance of Services hereunder without Drinkfinity’s prior written
consent.

 

 

 

 

· If any term or provision of this Agreement is held void, illegal,
unenforceable or in conflict with any law of a state, local or Federal
government having jurisdiction over this Agreement, the validity of the
remaining portions or provisions of this Agreement will not be affected thereby.

 

 

 

 

·

Sections of this Agreement entitled INTELLECTUAL PROPERTY, WARRANTIES,
INDEMNIFICATION, INSURANCE, and CONFIDENTIALITY will survive termination of this
Agreement.

 

 

 

 

·

No failure or delay on the part of any entity in exercising any right or remedy
provided in this Agreement will operate as a waiver thereof, nor will any single
or partial exercise of or failure to exercise any such right or remedy preclude
any other or further exercise thereof or the exercise of any other right or
remedy provided herein or at law or in equity.

 

 

 

 

·

This Agreement may be executed in one or more counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument. Signatures sent by electronic means (facsimile or scanned and
sent via e-mail) shall be deemed original signatures.



 

Drinkfinity and Service Provider have caused this Agreement to be executed by
their respective authorized representatives below.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 6 of 9


   



 



Loop Industries, Inc. 

 

Drinkfinity USA, Inc.   

 

 

 

 

 

 

 

 

By:

/s/ Solomita

 

By:

/s/ Phyllis Fogarty  

Print or Type Name: 

Solomita  

Print or Type Name:

Phyllis Fogarty  

Title:

Chairman/CEO  

Title:

Sr. Director, Marketing  

Date:

02/15/2017

 

Date:

02/28/2017

 



 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 

Page 7 of 9


   



 



EXHIBIT 1 –STATEMENT OF WORK

 



Service Provider:

Loop Industries, Inc.

Statement of Work #:

1



 

This Statement of Work (“SOW”) is issued pursuant to the Agreement for Services
effective as of January 1, 2017 (“Agreement”) between Drinkfinity USA, Inc.,
(“Drinkfinity”) and Loop Industries, Inc. (“Service Provider”), and incorporates
the terms and conditions of the Agreement except where specifically agreed to
the contrary hereunder between Service Provider and Drinkfinity. Any term not
otherwise defined herein will have the meaning specified in the Agreement.

 



Engagement State Date:

January 1, 2017

End Date:

December 31, 2017



 

Services:

 

Service Provider shall provide Drinkfinity the management of the mail back
recycling program for the Drinkfinity pods. Included in the management of the
mail back program is the following:

 

 

· Service Provider to supply Drinkfinity with custom-made bags for consumers to
return Drinkfinity pods to Service Provider at a cost of $[***]. Such bags shall
comply with such specifications as mutually agreed upon by the parties and shall
be set up for postage payment via Loop’s account with USPS. The parties agree to
discuss in good faith in the event either party desires to switch shipping
methods (for example, from USPS to UPS).

 

 

 

 

· Service Provider acknowledges that Buyer intends to communicate to consumers
that “everything that gets mailed back will be recycled” or similar messaging.
Service Provider agrees that its Services hereunder shall at all times align
with such claims and Service Provider agrees to provide Buyer with such
documentation as may be reasonably necessary to substantiate such claims.

 

 

 

 

· For all Drinkfinity pods returned to Service Provider by consumers, Service
Provider shall utilize its proprietary recycling technology to recycle all
elements of such pods, as well as all additional shipping components (bags and
gaylord boxes). PET portions of the pods shall be depolymerized and turned into
pellets for Loop branded PET, HDPE should be dully processed into the HDPE
recycling stream, Aluminum composite should be processed and recycled for other
uses.

 

 

 

 

· Service Provider agrees that Buyer shall, at its election, be permitted to
collect used pods in bulk (either directly or via a third party such as a retail
location) and ship such pods directly to Service Provider.

 

 

 

 

· Implement and maintain a USPS shipping program to a warehousing location in
Vermont. Service Provider will provide a credit card for USPS to charge the mail
back program. Service Provider will then invoice Drinkfinity monthly (within
[***] days from the close of the month) for the cost of the program with such
costs to be mutually agreed upon.



 

Scale:

 



Weight Not Over (Oz.)

 

Single Piece

1

 

$[***]

2

 

$[***]

3

 

$[***]

4

 

$[***]

5

 

$[***]

6

 

$[***]

7

 

$[***]

8

 

$[***]

9

 

$[***]

10

 

$[***]

11

 

$[***]

12

 

$[***]

13

 

$[***]

14

 

$[***]

15

 

$[***]

15.999

 

$[***]



 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



 

Page 8 of 9


   



  

 

· Implement and maintain all costs and logistics involved in shipping and
handling of the pods from Vermont to Terrebonne, Quebec. Service Provider will
invoice Drinkfinity for each load that gets shipped up from Vermont. [***]. Each
such load shall consist of [***] per shipment, [***] and [***] per shipment.

 

 

 

 

· Maintain a section of Loop Industries website explaining what happens to the
pods upon arrival at Service Provider’s facility. Such section shall be subject
to the prior approval of Drinkfinity, such approval not to be unreasonably
withheld.

 

 

 

 

· Service Provider shall also provide Buyer with pre-approved language in order
to permit Buyer to talk about the program described herein in Buyer’s digital,
PR and other mediums.

 

 

 

 

· Use social media to promote the mail back program; provided, however, all such
posts referencing Drinkfinity shall be subject to the prior written approval of
Drinkfinity.



 

Drinkfinity agrees to:

 

 

· Provide visibility of Service Provider’s brand through mutually agreed upon
co-marketing activities

 

 

 

 

· Provide visibility of Service Provider’s logo on Drinkfinity mail back
envelopes

 

 

 

 

· Provide visibility of Service Provider’s logo and an explanation of its
technology on the Drinkfinity website and via social media

 

 

 

 

· Release a joint PR statement with mutually agreed upon language explaining the
mail recycling program, and showcasing Loop’s technology



 

Compensation: Service Provider shall invoice Buyer on a monthly basis for
Service Provider’s actual and documented third party costs associated with the
procurement of shipping materials and mail back costs, plus a [***]% management
fee. Such invoices shall be paid by Buyer within [***] days of receipt of
invoice.

  



Loop Industries, Inc.

 

Drinkfinity USA, Inc.

 

 

 

 

 

 

By:

/s/ Solomita

 

By:

/s/ Phyllis Fogarty

 

Type or Print Name:

Solomita

 

Type or Print Name:

Phyllis Fogarty

 

Title:

Chairman/CEO

 

Title:

Sr. Director, Marketing

 

Date:

02/15/2017

 

Date:

02/28/2017

 



 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 



Page 9 of 9



 